Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/877,665 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 1 of the reference application recites1: A system, comprising: a hardware processor; and a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising: receiving a due diligence file for a due diligence associated with an electronic document; 
retrieving a cryptographic audit key specified by the due diligence file, the cryptographic audit key generated by hashing an original version of the electronic document using a cryptographic hashing algorithm; 
retrieving a current version of the electronic document; 
generating a verification hash value by hashing the current version of the electronic document using the cryptographic hashing algorithm; 

in response to the verification hash value matching the cryptographic audit key specified by the due diligence file, determining that the current version of the electronic document is authentic; 
wherein the due diligence associated with the electronic document is based on the cryptographic audit key specified by the due diligence file.
Additionally, for purposes of examination regarding instant claim 15, reference claims 8-10 respectively recite: wherein the operations further comprise retrieving an interval of time specified by the due diligence file; 
wherein the operations further comprise invoking a timer associated with the due diligence, the timer incrementing from an initial time to a final time determined by the interval of time specified by the due diligence file; and
wherein the operations further comprise declining to complete the due diligence in response to an expiration of the interval of time specified by the due diligence file. 
Copending claim 1 differs since it recites additional claim limitations including the cryptographic audit key generated by hashing an original version of the electronic document using a cryptographic hashing algorithm, a current version of the electronic document, and due diligence of the document. However, it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Furthermore, it would have been obvious for one of ordinary skill in the art to modify the instant claims by including an audit file instead of a due diligence file. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Instant dependent claims 2-7, 9-14, and 16-20 are similarly found patentably indistinct from reference dependent claims 2-7, with any differences obvious for one or ordinary skill in the art to modify.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system, and claims 15-20 are directed to a product. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A method of auditing an electronic document, comprising: 
receiving, by a server, an audit file specifying the electronic document; 
retrieving, by the server, the electronic document; 
retrieving, by the server, a cryptographic audit key specified by the audit file; 
generating, by the server, a verification hash value by hashing the electronic document specified by the audit file; 
comparing, by the server, the verification hash value generated by the hashing of the electronic document to the cryptographic audit key specified by the audit file; and 
in response to the verification hash value matching the cryptographic audit key specified by the audit file, verifying, by the server, that the electronic document is authentic.
Additional element(s) emphasized in bold.
The above claim describes a process of receiving a document for auditing and auditing information, comparing the document with the auditing information, and verifying the document is authentic. Therefore, claim 1 is directed to the abstract idea of auditing documents which is grouped within the “commercial or legal interactions” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as electronic document, server, cryptographic audit key, and hashing/hashes merely uses a computer as a tool to perform an abstract idea. The use of electronic document, cryptographic audit key, and hashing/hashes does not more than generally link the abstract idea to a particular field of use, the use of a cryptographic audit key and hashing/hashes does not improve the functioning or performance of the processor,  and the use of a processor/computer (server) as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of electronic document, server, cryptographic audit key, and hashing/hashes do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of electronic document, cryptographic audit key, and hashing/hashes does no more than generally link the abstract idea to a particular field of use, the use of a cryptographic audit key and hashing/hashes does not improve the functioning or performance of the processor, and the use of a server does no more than use a processor/computer as a tool to implement or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of auditing an electronic document. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7 do no more than further describe characteristics of data or further describe additional steps for auditing documents. Furthermore, the additional elements of blockchain, metadata, and digital signatures do no more than continue to generally link the abstract idea to a particular field of use and do not improve the functioning or performance of the processor. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of auditing documents holds true for claims 8-14 and 15-20 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Furthermore, the additional element of a timer in claims 15-20 does no more than generally link the abstract idea to a particular field of use and does not improve the functioning or performance of the processor/computer. Therefore, claims 8-20 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claim 15 lacks disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claim 15, “...declining a completion of the cryptographic audit.” paragraph 0027 of the published specification discloses declining further access to, and/or read usage of, the audit file. However, the specification does not disclose how an auditor or other party “declines to complete” the audit (e.g. notifying a requester of the audit that the request has been declined/timed out). For purposes of examination, the above limitation will be interpreted as outlined in paragraph 0027 of the specification, i.e. declining/revoking access to the due diligence file.
Claims 16-20 are also rejected due to their dependence on at least claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser et al. (USP 5606609; hereinafter Houser).
Regarding claims 1 and 8, Houser discloses: A method and system of auditing an electronic document, comprising:
receiving, by a server, an audit file specifying the electronic document (Fig. 8, Col 7 line 62-Col 8 line 19);
retrieving, by the server, the electronic document (Col 7 line 15-65, Col 15 line 54-Col 16 line 23);
retrieving, by the server, a cryptographic audit key specified by the audit file (Col 4 line 11-34, Col 7 line 30-65, Col 15 line 54-Col 16 line 23);
generating, by the server, a verification hash value by hashing the electronic document specified by the audit file (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23);
comparing, by the server, the verification hash value generated by the hashing of the electronic document to the cryptographic audit key specified by the audit file (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23);
and in response to the verification hash value matching the cryptographic audit key specified by the audit file, verifying, by the server, that the electronic document is authentic (Col 16 line 10-51).
Regarding claims 4 and 11, Houser discloses all limitations of claims 1 and 8. Houser further discloses: determining that the electronic document is inauthentic in response to the verification hash value failing to match the cryptographic audit key (Col 16 line 10-51).
Regarding claims 5 and 12, Houser discloses all limitations of claims 1 and 8. Houser further discloses: retrieving a metadata from the audit file (Fig. 8, Col 13 line 4-20, Col 15 line 54-Col 16 line 33).
Regarding claims 6 and 13, Houser discloses all limitations of claims 5 and 12. Houser further discloses: generating a digital signature by hashing the metadata retrieved from the audit file (Fig. 8, Col 13 line 4-20, Col 15 line 54-Col 16 line 33).
Regarding claims 7 and 14, Houser discloses all limitations of claims 6 and 13. Houser further discloses: comparing the digital signature to the cryptographic audit key received via the audit file (Fig. 8, Col 13 line 4-20, Col 15 line 54-Col 16 line 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Feeney (US 2016/0162897; hereinafter Feeney).
Regarding claims 2 and 9, Houser discloses all limitations of claims 1 and 8.
Houser does not disclose: receiving the cryptographic audit key via a blockchain.
However, in the same field of endeavor, Feeney discloses: receiving the cryptographic audit key via a blockchain (Fig. 2, 0043, 0045-0046).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 2 and 8 disclosed by Houser by including receiving from a blockchain as disclosed by Feeney. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 3 and 10, Houser discloses all limitations of claims 1 and 8.
Houser does not disclose: distributing the verification hash value via a blockchain.
However, in the same field of endeavor, Feeney discloses: distributing the verification hash value via a blockchain (Fig. 2, 0043, 0045-0046).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 3 and 10 disclosed by Houser by including distributing to a blockchain as disclosed by Feeney. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Lay (US 2013/0275765; hereinafter Lay) and further in view of Smith et al. (US 2016/0012240; hereinafter Smith).
Regarding claim 15, Houser discloses: A memory device storing instructions that, when executed by a hardware processor, perform operations, comprising: receiving an audit file associated with the electronic document (Fig. 8, Col 7 line 62-Col 8 line 19);
retrieving an electronic data specified by the audit file that represents a version of the electronic document (Col 7 line 15-65, Col 15 line 54-Col 16 line 23);
retrieving a cryptographic audit key specified by the audit file (Col 4 line 11-34, Col 7 line 30-65, Col 15 line 54-Col 16 line 23);
as the timer increments, commencing a cryptographic audit by comparing a verification hash value generated by hashing the electronic data representing the version of the electronic document to the cryptographic audit key specified by the audit file (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23);
Houser does not disclose: retrieving an auditing interval of time specified by the audit file;
and in response to an expiration of the auditing interval of time specified by the audit file, declining a completion of the cryptographic audit.
However, in the same field of endeavor, Lay discloses: retrieving an auditing interval of time specified by the audit file (Abstract, 0008, 0040-0044);
and in response to an expiration of the auditing interval of time specified by the audit file, declining a completion of the cryptographic audit (0008, 0032, 0040-0044).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 disclosed by Houser by including retrieving a time interval and declining access after timer expiration as disclosed by Lay. One of ordinary skill in the art would have been motivated to make this modification to provide a document sender with full real-time control over a recipient's document content access rights (Lay 0001).
Houser nor Lay disclose: initiating a timer that increments from an initial value to a final value determined by the auditing interval of time specified by the audit file;
However, in the same field of endeavor, Smith discloses: initiating a timer that increments from an initial value to a final value determined by the auditing interval of time specified by the audit file (Fig. 1, Fig. 5, 0057, 0062, 0098);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 disclosed by Houser in view of Lay by including a timer as disclosed by Smith. One of ordinary skill in the art would have been motivated to make this modification to provide rules-based access controls to documents (Smith 0057).
Regarding claim 16, Houser in view of Lay and further in view of Smith discloses all limitations of claim 15. Houser further discloses: determining, prior to the expiration of the auditing interval of time, that the verification hash value matches the cryptographic audit key (Col 16 line 10-51).
Regarding claim 17, Houser in view of Lay and further in view of Smith discloses all limitations of claim 15. Houser further discloses: determining, prior to the expiration of the auditing interval of time, that the verification hash value fails to match the cryptographic audit key (Col 16 line 10-51).
Regarding claim 18, Houser in view of Lay and further in view of Smith discloses all limitations of claim 15. Houser further discloses: determining a date of creation associated with the electronic document (Fig. 9A, Col 12 line 40-54, Col 13 line 4-20, Col 19 line 53-67).
Regarding claim 19, Houser in view of Lay and further in view of Smith discloses all limitations of claim 18. Houser further discloses: determining, prior to the expiration of the auditing interval of time, that the electronic data representing the current version of the electronic document has not changed since the date of creation (Col 13 line 4-20, Col 16 line 10-51).
Regarding claim 20, Houser in view of Lay and further in view of Smith discloses all limitations of claim 18. Houser further discloses: determining, prior to the expiration of the auditing interval of time, that the electronic data representing the current version of the electronic document has changed since the date of creation (Col 13 line 4-20, Col 16 line 10-51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Payette et al. (USP 7730113) discloses systems and methods for detecting duplicate electronic documents using hashes of said documents.
Bisbee et al. (US 2018/0276270) discloses systems and methods for auditing electronic documents using digital signatures.
Sokolowski (“Signed, sealed, delivered: EMortgages are protected from unauthorized alteration by something called a tamper seal”) discloses a method for auditing mortgage documents using a tamper seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 Claims 1-10 of the reference application are cited from the disclosure of the published specification US 2020/0279326.